Case 8:19-cv-01314-TPB-JSS Document 57 Filed 10/29/20 Page 1 of 8 PageID 1519




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

JOSEPH WEY,

       Plaintiff

vs.                                                        Case No. 8:19-cv-01314-TPB-JSS

CITY OF ST. PETERSBURG,

      Defendant.
____________________________________/

      PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTION TO PLAINTIFF’S
       RESPONSE TO SUMMARY JUDGMENT EVIDENCE, MOTION TO STRIKE
                 AND INCORPORATED MEMORANDUM OF LAW

       Plaintiff Joseph Wey (“Plaintiff” or “Wey”), by and through the undersigned counsel,

hereby files the following Memorandum of Law in opposition to Defendant’s Objection to

Plaintiff’s Response to Summary Judgment Evidence, Motion to Strike, and Incorporated

Memorandum of Law [Doc. 56].

I.     The Evidence of the City’s Current Time-Keeping Policy, Acknowledgment that
       Shift-Change Meetings are Compensable, and Payments to Affected Employees for
       Past Underpayment of Wages Should Not Be Stricken.

       In opposition to Defendant’s motion for summary judgment, Plaintiff offered evidence that

the City has implemented a new time-keeping policy which approves of the shift-change meetings

at issue in this case, properly compensates for them, and provided back pay to employees for the

previous three years to compensate for the underpayments during that time period. Defendant has

made arguments in support of its motion for summary judgment which this evidence undermines.

The City is simultaneously arguing that these shift-change meetings are unnecessary while

adopting a policy that affirmatively allows for them. The City is simultaneously arguing that the

time is de minimis while writing checks to all other affected employees except Plaintiff to
Case 8:19-cv-01314-TPB-JSS Document 57 Filed 10/29/20 Page 2 of 8 PageID 1520




compensate for this time. The City requests that this Court strike this evidence pursuant to Rule

407 claiming they are “subsequent remedial measures.”

       Rule 407 provides that:

       When measures are taken that would have made an earlier injury or harm less likely
       to occur, evidence of the subsequent measures is not admissible to prove:

               •       negligence;
               •       culpable conduct;
               •       a defect in a product or its design; or
               •       a need for a warning or instruction.

       But the court may admit this evidence for another purpose, such as impeachment
       or — if disputed — proving ownership, control, or the feasibility of precautionary
       measures.
Fed.R.Evid. 407

       This rule is generally used in tort cases, where negligence and fault are the main issues.

The Advisory Committee Notes articulate two purposes for this rule. First, that “[t]he conduct is

not in fact an admission, since the conduct is equally consistent with injury by mere accident or

through contributory negligence.” Id. Culpability is not at issue here as the FLSA is essentially a

strict liability statute and does not require any proof of intent. Even if the improper underpayment

of wages were a mere accident, the City would still be liable for the payment of those wages.

Second, “[t]he other, and more impressive, ground for exclusion rests on a social policy of

encouraging people to take, or at least not discouraging them from taking, steps in furtherance of

added safety.” Id. Thus, the Court should only exclude this evidence if it believes doing so furthers

a policy of encouraging compliance with the FLSA.

       However, Rule 407 is not applicable where, as here, Defendant had a legal obligation to

compensate its employees properly.       Since the City is already legally obligated to pay its

employees the minimum wage and overtime required by the FLSA, barring a subsequent remedial

measure would not further the policy of encouraging employers to pay their employees properly.


                                                  2
Case 8:19-cv-01314-TPB-JSS Document 57 Filed 10/29/20 Page 3 of 8 PageID 1521




The Fifth Circuit recently reasoned as much in Novick v. Shipcom Wireless, Inc., 946 F.3d 735,

740 (5th Cir. 2020) where it found that because the Defendant “is legally obligated to take these

measures to comply with the FLSA, excluding evidence of Plaintiffs’ reclassification to

nonexempt status would not further a social policy of encouraging employers to correctly classify

their employees in the future” and affirmed the district court’s decision to admit such evidence.

As there does not appear to be guidance from the Eleventh Circuit on this issue, this Court should

look to this Fifth Circuit decision to affirm the district court’s admission of this evidence as

persuasive precedent. As in Novick, the City is already legally obligated to compensate its

employees for all hours worked and any changes made to ensure compliance with this law are not

done out of a sense of social responsibility that this Court needs to consider. Thus, neither purpose

of Rule 407 is served by excluding this evidence.

       Further, the changes made by the City were not mere subsequent remedial measures, like

redesigning a product or placing a sign in a dangerous area. The effect of the City’s decision to

change its policy is not limited to making future underpayments “less likely to occur.” The City’s

decision to retroactively pay back all employees, except Plaintiff, for three years, overlaps with

the time period for which Wey is seeking relief in this lawsuit. Thus, the fact that other employees

were paid for this time is highly relevant to Wey’s claims of both unpaid overtime and retaliation.

Further, the evidence of the payment of back wages (as opposed to the evidence of the change in

policy) to the other employees are not subsequent remedial measures because the payments

themselves are not measures taken that “would have made an earlier injury or harm less likely to

occur.” See Novick, 946 F.3d at 740 (“even assuming Shipcom conducted the audit solely to ensure

that its employees were properly classified, the audit, standing alone, did not make the “earlier

injury or harm less likely to occur…therefore, the audit was not a subsequent remedial measure.”).




                                                 3
Case 8:19-cv-01314-TPB-JSS Document 57 Filed 10/29/20 Page 4 of 8 PageID 1522




The payments themselves do not make the harm unlikely to occur and are therefore not

“subsequent remedial measures.”

       Finally, the Defendant’s new policy and back pay is also not offered merely to show that

Defendant is liable for the FLSA violations alleged in this lawsuit. Subsequent remedial measures

are not admissible to prove negligence, culpable conduct, a defect in a product or its design, or a

need for a warning or instruction; however, Rule 407 specifically authorizes other uses of this

information, such as impeachment, ownership, control, or the feasibility of precautionary

measures.    Fed.R.Evid. 407. One of Defendant’s arguments is that the unpaid time was de

minimus. In order for otherwise compensable time to be disregarded, it must be “insubstantial or

insignificant periods of time beyond the scheduled working hours, which cannot as a practical

administrative matter be precisely recorded for payroll purposes.” 29 C.F.R. §785.47. The

evidence of the payments made to other employees is proof that the unpaid overtime is significant

and substantial. In addition, both the payments and change in time-keeping policy are proof that

it did not represent time that could not be precisely recorded. Similarly, the change in policy is

evidence that undermines the City’s claim that the meetings “were not indispensable and integral

as they were brief and not necessary because of the log book.” It is not being offered merely for

the purpose of proving negligence or culpability, but go directly to the feasibility of compensating

employees for these shift-change meetings.

       The Declaration of Kenneth Jackson and the documents showing that the City has changed

its rounding policy and paid back all other employees for three years, including liquidated

damages, is clearly relevant to the issues for which Defendant seeks summary judgment and is not

barred by Rule 407 because the change in policy and back wage payments are not subsequent

remedial measures, or, if they are, they are being offered for permissible purposes. This




                                                 4
Case 8:19-cv-01314-TPB-JSS Document 57 Filed 10/29/20 Page 5 of 8 PageID 1523




distinguishes the current case from any of the cases cited by Defendant. Additionally, barring such

evidence does not serve the purposes of Rule 407 because the City is already obligated to

implement time-keeping policies that comply with the FSLA. Finally, striking the evidence would

be improper at the summary judgment stage. There is not yet a jury to exclude this information

from and the Court can give the evidence the proper weight. For these reasons, this Court should

deny the City’s motion to strike the evidence submitted in opposition to summary judgment

showing that it changed its rounding policy and provided significant back pay to the affected

employees.

II.    Plaintiff’s Medical Records Should Not Be Excluded as Hearsay Because They Are
       Capable of Being Reduced to Admissible Form at Trial.

       Defendant also requests this Court strike the medical records provided in opposition to its

motion for summary judgment, which support Plaintiff’s claim that he has a disability protected

by the Americans with Disabilities Act. In seeking summary judgment, the City argued:

       Here, there has been no record evidence of how plaintiff’s alleged ADHD limits a
       major life activity, only Plaintiff’s conclusion’s allegation that the condition
       effected his ability to communicate. Plaintiff contends that his ADHD, combined
       with his hearing loss limits his communication such that people believe him to be
       impolite. There is no medical evidence or other record evidence to support his
       claim. Thus, the City is entitled to summary judgment on Plaintiff’s claim that he
       is disabled.

[Doc. 52 p. 7]. While Plaintiff’s testimony is sufficient to survive summary judgment, he was also

able to provide the medical records provided by his prior psychiatrist – which had been requested

by Defendant – to corroborate his own testimony. Now, Defendant asks this Court to ignore this

evidence.

       At the summary judgment stage, “a party may object that the material cited to support or

dispute a fact cannot be presented in a form that would be admissible in evidence.” Fed.R.Civ.P.

56. Defendant asks that the evidence be stricken because “[t]he medical records are not properly



                                                5
Case 8:19-cv-01314-TPB-JSS Document 57 Filed 10/29/20 Page 6 of 8 PageID 1524




authenticated by the custodian of the records.” [Doc. 56 p. 4]. However, that does not render

them unable to be reduced to admissible form at trial and, as such, they are properly considered at

summary judgment. Brannon v. Finkelstein, 754 F.3d 1269, 1277 n.2 (11th Cir. 2014) (hearsay

statement “should be considered on summary judgment here because it can be reduced to an

admissible form at trial”); Jones v. Coty Inc., 362 F. Supp. 3d 1182, 1194 (S.D. Ala.

2018)(“defendants' argument overlooks the well-established proposition that material may

properly   be    considered    on    summary        judgment   so   long    as   it   is capable of

being reduced to admissible form”); Thomas v. City of Palm Coast, 3:14-CV-172-J-32PDB, 2017

WL 1179961, at *11 (M.D. Fla. Mar. 30, 2017)(hearsay evidence proper for summary judgment

where it is capable of being reduced to admissible evidence); Draper v. Florida Rest. Group, Inc.,

5:08-CV-256-OC-10KRS, 2011 WL 13175991, at *4 (M.D. Fla. Apr. 5, 2011)(denying motion to

strike documents, including medical records, which are “capable of being reduced to admissible,

authenticated form”); Latell v. Santander Bank, 2:13-CV-565-FTM-29CM, 2016 WL 1111149, at

*6 (M.D. Fla. Mar. 22, 2016)(“The Court may consider hearsay statements at the summary

judgment stage if the statement is capable of being reduced to admissible evidence at trial

or reduced to admissible form.”). In fact, even evidence that would be inadmissible at trial can be

appropriately submitted by the non-moving party in opposition to a motion for summary judgment.

Church of Scientology Flag Serv. Org., Inc. v. City of Clearwater, 2 F.3d 1514, 1530 (11th Cir.

1993)(citing Celotex Corp. v. Catrett, 477 U.S. 317, 319, 324, 106 S.Ct. 2548, 2551, 2553, 91

L.Ed.2d 265 (1986)); Offshore Aviation v. Transcon Lines, Inc., 831 F.2d 1013, 1015 (11th Cir.

1987)(“The claim by Transcon that the letter is inadmissible hearsay does not undercut the

existence of any material facts the letter may put into question.”) In considering whether to grant

summary judgment for the City, this Court should look at all evidence presented, especially




                                                6
Case 8:19-cv-01314-TPB-JSS Document 57 Filed 10/29/20 Page 7 of 8 PageID 1525




evidence that shows the existence of disputed issues of material fact, like the medical records

presented by Plaintiff.

       Defendant’s only argument against these records is that they are hearsay. This argument

is insufficient to strike evidence on summary judgment. At trial, these medical records are capable

of being authenticated and admitted as non-hearsay documents through brief testimony of a records

custodian. Therefore, Defendant’s motion is due to be denied.

                                        CONCLUSION

       For the reasons outlined above, this Court should deny Defendant’s request to strike the

evidence of the City’s time-keeping policy, acceptance of the shift-change meeting, wages paid to

other employees, and medical records and instead give it the proper amount of consideration for

summary judgment purposes.1

                                                     Respectfully submitted,

                                                     /s/ Michelle Erin Nadeau
                                                     Ryan D. Barack
                                                     Florida Bar No. 0148430
                                                     rbarack@employeerights.com
                                                     Jackie@employeerights.com
                                                     Michelle Erin Nadeau
                                                     Florida Bar No. 0060396
                                                     mnadeau@employeerights.com
                                                     Jackie@employeerights.com
                                                     Kwall Barack Nadeau PLLC
                                                     304 S. Belcher Rd., Suite C
                                                     Clearwater, Florida 33765
                                                     (727) 441-4947
                                                     (727) 447-3158 Fax
                                                     Attorneys for Plaintiff




1
       Defendant’s motion also failed to comply with Local Rule 3.01(g) and is also due to be
denied on that basis.

                                                7
Case 8:19-cv-01314-TPB-JSS Document 57 Filed 10/29/20 Page 8 of 8 PageID 1526




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing has been furnished via the Court’s

CM/ECF system on October 29, 2020 to all counsel of record.



                                                 /s/ Michelle Erin Nadeau
                                                        Attorney




                                             8
